DETAILED ACTION
This office action is in response to the amendment filed on 09/09/2022. 
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21-30, and 32-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoki [US 2016/0118880] in view of Motoichi US [US 2016/0056588].
Regarding claim 21, Motoki teaches (Figures 3-4 and 6) a device (Fig. 6) comprising: a power supply (102-104 and 140) having a power control input (at 102) and having a power output (input and output of 102); a transistor (SW1) having a source, drain and a gate, the source connected to the main voltage bus (Vout or Vbus), and having the drain directly connected (par. 73, L1 may be omitted) connected to the power output (Fig. 6, sw1), the transistor having a parasitic body diode with an anode and a cathode c (see fig. 6, Sw1); a system capacitor (C1); and a controller (110b) having a gate output (OUT), a connector input (Com) and a control output (SEL or SET), wherein the gate output (OUT) is directly coupled to the gate, the connector input (Com) is coupled to a controller terminal on the connector (at 108), and the control output (SEL or SET) is coupled to the power control input (at 102), the controller including a state machine (114) having a state machine input connected to the connector input, having a state output coupled to the control output (See fig. 6). (For Example; Par. 57-69 and 73)
Motoki does not teach a single FET transistor having a parasitic body diode with an anode coupled to a connector   and a cathode coupled to the power output; a system capacitor directly connected between the cathode and  a ground terminal.
Motoichi teaches (Figure 4) a single FET transistor (60) having a parasitic body diode (par. 166) with an anode coupled to a connector (14)  and a cathode coupled to the power output (at 42); a system capacitor (Q1) directly connected between the cathode and  a ground terminal (gnd). (For Example; Par. 57-69 and 73) (Examiner’s Note: Par.  166-167 says that the current is only possible from source to drain because of the parasitic diode therefore the cathode of the parasitic diode is on the right side and the anode is on the left side.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Motoki to include a single FET transistor having a parasitic body diode with an anode coupled to a connector   and a cathode coupled to the power output; a system capacitor directly connected between the cathode and  a ground terminal, as taught by Motoicihi to improve line protection and reduce reverse current. 

Regarding claim 22, Motoki teaches (Figures 3-4 and 6) the device [FIG. 6] in which the connector [108], is a universal serial bus-C connector (par. 27).
Regarding claim 23, Motoki teaches (Figures 3-4 and 6) the device in which the connector (108) is a universal serial bus-C female connector (par. 45, it a receptacle or plug, also see fig. 8). (For Example; Par. 57-69 and 73)
Regarding claim 24, Motoki teaches (Figures 3-4 and 6) the main voltage bus (Vout or Vbus) is a Vbus [Vbus produces with Vout]. (For Example; Par. 57-69 and 73)
Regarding claim 25, Motoki teaches (Figures 3-4 and 6) the main voltage bus [Vout or Vbus],  is a Vbus_c [Vbus when the port is a USB-C, par. 27]. (For Example; Par. 57-69 and 73)
Regarding claim 26, Motoki teaches (Figures 3-4 and 6) a voltage bus [capacitor C2] having a first terminal coupled to the main voltage bus [at Vout or Vbus] and a second terminal lower coupled to the ground node [ground]. (For Example; Par. 57-69 and 73)
Regarding claim 27 Motoki teaches (Figures 3-4 and 6) a first terminal [of SW1] of the transistor is a source [source of SW1], and a second terminal [other terminal] of the transistor [Sw1] is a drain [drain of SW1, FIG. 6]. (For Example; Par. 57-69 and 73)
Regarding claim 28, Motoki teaches (Figures 3-4 and 6) the power supply [102] is a variable power supply [because it can output different types of outputs depending on the [Vset]. (For Example; Par. 57-69 and 73)
Regarding claim 29, Motoki teaches (Figures 3-4 and 6) the state machine [114, FIG. 6] has a sink state [when SW1 is off and the Vout is rising] to control initiating negotiation [with 113 and 114, par. 50] with the device [200] attached to the connector [108]. (For Example; Par. 57-69 and 73)
Regarding claim 30, Motoki teaches (Figures 3-4 and 6) the state machine [113 and 114] has a source mode state [when SW1 is on] to control modifying the power supply [the modifying is done with Vset] to supply power to the device [200] attached to the connector [108] and to turn on the transistor [SW1]. (For Example; Par. 57-69 and 73)
Regarding claims 32, Motoki teaches (Figures 3-4 and 6) the system capacitor (C1) is charge to a threshold voltage of five volts (par. 61 and see Fig. 4 state 2). (For Example; Par. 57-69 and 73)
Regarding claim 33, Motoki teaches (Figures 3-4 and 6) a process (with 100) comprising: determining whether a connector (with 114, par. 50) is connected to a device (200); responsive to determining the connector is connected to the device, negotiating a contract with the connected device to have the connected device act as a sink device (par. 49-50, 62 and phase 3); responsive to determining the connector  is connected to the device, supplying power to the device by turning on a transistor to conduct power from a power supply to the connected device (phase 4, Fig. 4), the transistor (Sw1) having a gate, a source and a drain, the source connected to a main voltage bus (Vout or Vbus) and the drain directly connected (par. 73, L1 may be omitted) to the power supply, the power reverse biasing a parasitic diode of the transistor (see SW1, Fig. 6); and  responsive to the connector not being connected to the device (Fig. 4 after the SW1 signal goes low after being high and states 4 and 6) the connector is not connected to the device (par. 63-68), pre-charging a system capacitor (C1) to a threshold voltage (Vset, 5V) to reverse bias the parasitic body diode of the transistor (at sw1) to ensure the parasitic diode remains reverse biased when the device is connected to the connector and attempts to supply forward biasing voltage to the parasitic diode (par. 61, 65 and 68). (For Example; Par. 57-69 and 73)
Motoki does not teach a single FET transistor having a parasitic body diode with an anode coupled to a connector   and a cathode coupled to the power output; a system capacitor directly connected between the cathode and  a ground terminal.
Motoichi teaches (Figure 4) a single FET transistor (60) having a parasitic body diode (par. 166) with an anode coupled to a connector (14)  and a cathode coupled to the power output (at 42); a system capacitor (Q1) directly connected between the cathode and  a ground terminal (gnd). (For Example; Par. 57-69 and 73) (Examiner’s Note: Par.  166-167 says that the current is only possible from source to drain because of the parasitic diode therefore the cathode of the parasitic diode is on the right side and the anode is on the left side.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Motoki to include a single FET transistor having a parasitic body diode with an anode coupled to a connector   and a cathode coupled to the power output; a system capacitor directly connected between the cathode and  a ground terminal, as taught by Motoicihi to improve line protection and reduce reverse current.
Regarding claim 34, Motoki teaches (Figures 3-4 and 6) the determining [by 114, FIG. 6], supplying, and pre-charging [by 102, FIG. 6] include stepping though states [states of, FIG. 4 of a state machine 114]. (For Example; Par. 57-69 and 73)
Regarding claim 35, Motoki teaches (Figures 3-4 and 6) the pre-charging [by 102, FIG. 6] includes pre-charging [by 102, FIG. 6] the system capacitor [C1,  FIG. 6] from the power supply [from 102, FIG. 6].
Regarding claim 36, Motoki teaches (Figures 3-4 and 6) stepping through states [states of FIG. 4] of a state machine [114, FIG. 6], the states including a state [one of states of Fig. 4] of supplying power (phase 4) and a state [another state of FIG. 4] of pre-charging [phase 2 or 6, FIG. 4] a system capacitor [C1]. (For Example; Par. 57-69 and 73)
Regarding claim 37, Motoki teaches (Figures 3-4 and 6) stepping through states [states of FIG. 4] of a state machine [114, FIG. 6] the states including a state [one of states of FIG. 4] of negotiation [phase 3] with the attached device [200 attached and sw1 on]. (For Example; Par. 57-69 and 73)
Regarding claim 38, Motoki teaches (Figures 3-4 and 6) after pre-charging [by 102, FIG. 6] the system capacitor [C1] to the threshold voltage [Vset], determining [by 114, FIG. 6]  that the connector [108], is connected to the device [200] and supplying power [by 102] to the device [200] by turning on the one FET [SW1]. (For Example; Par. 57-69 and 73)
Regarding claim 39, Motoki teaches (Figures 3-4 and 6) the pre-charging includes pre- charging (e.g. phase 2 or 6, par. 61, 65 and 68) the system capacitor (C1) to a threshold voltage of five volts (see fig. 4, par. 61). (For Example; Par. 57-69 and 73)
Regarding claim 40, Motoki teaches (Figures 3-4 and 6) determining [with 114 and Com] whether a universal serial bus type-C female connector [par. 27], is connected to the device [200]. (For Example; Par. 57-69 and 73)
Regarding Claim 41, Motoki teaches (Figures 3-4 and 6) in which the state machine (114) includes a state (SW1 off due to protection or no device) wherein the state machine initiates pre-charging the system capacitor to a threshold voltage (determined by Vset) from the power output (from 102; par. 61, 65 and 68). (For Example; Par. 57-69 and 73)

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-30 and 32-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838